DETAILED ACTION
This is responsive to the amendment dated 7/12/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation of “a free jut section” in line 2 is a double inclusion of the free jet section which is set forth in claim 1. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 7 - 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Semir (FR 2974126) in view of Parikh (US 5,142,711) and Hauth (US 2015/0033464).
Regarding claims 1 and 12, Semir discloses a WC cistern (14) comprising: a wall forming a tank (fig. 2, note upright walls of 14), an intake (1, 2, 3, 4) with which the water tank is adapted to be filled (see attached translation, ln. 30-31), a shutoff valve (7) arranged in the intake, an injector (6) arranged in the water tank in a construction space of the tank which is above the upper level of the float valve, and an outflow side outlet of the injector (end of 6 attached to 8) is lead out of the water tank (to 9 and 10).   

Semir does not show that the injector has a free jet section, instead showing that it is a continuous tube.  Attention is turned to Hauth which teaches an injector (1) device which is located on a water line (49) which feeds a hand shower (45)(fig. 19).  The injector has a free jet section (6) which is open downwardly (8) and horizontally extending (see orientation in figure 19, 1)(as per claim 12).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the 
Regarding claim 2, Semir as modified shows all of the instant invention as discussed above, and further provides what appears to be a flushing valve (15), but is not explicit as to its function or structure.  Attention is again turned to Parikh, which teaches a tank (18) having an overflow pipe (22) arranged in a drain (34) of the tank, the overflow tube projecting into an interior space of the water tank to define a max fill level (level of overflow opening 23). Under the proposed modification, the injector is located above the max fill level. 
Regarding claim 4, Semir as modified by Hauth shows all of the instant invention as discussed above, and further shows that the injector has at an outflow side end (7) of a free jet section (6) a collecting opening (28) which is formed on a projection (25) which protrudes counter to the jet direction (jet exits 21 and travels from R to L in fig. 5, 28 protrudes from L to R) determined by the free jet section. 
Regarding claim 7, Semir as modified shows all of the instant invention as discussed above, and further provides that the injector (6) is fed from the intake (via 1 connected to 5). 
Regarding claim 8, Semir as modified by Hauth shows all of the instant invention as discussed above,  and under the proposed modification, the outlet (end of 6 attached to 8) leads to a back flow projected water connection (9, 10). Note that the injector of Hauth supplies backflow protection in the same manner as described by applicant in para. [0042] of the instant specification. 
Regarding claims 9 and 16, Semir as modified shows all of the instant invention as discussed above, and further provides that the injector (6) is connected to a cleaning unit (13), which is a shower that is switchable to off (see translation previously of record, ln. 61-62).
Regarding claims 10 and 11, the method of using the WC cistern of claim 1, including comprising connecting a backflow connected water connection (9, 10) to an outlet of the injector (end of 6 connected to 8) and connecting a cleaning unit (13) to the connection is performed during the normal use of the combined device of Semir, Parikh, and Hauth. 
Regarding claim 17, Semir as modified by Hauth shows all of the instant invention as discussed above, and the combination further shows a cleaning unit (13) which is connected to a back flow protected water connection (9, 10). Note that the water connection is protected from backflow by the injector of Hauth in the same manner as described by applicant in para. [0042] of the instant specification. 
Claims 5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Semir, Parikh, and Hauth,  as applied to claim 1, in view of Schad (US 6,973,679). 
Regarding claim 5, Semir as modified shows all of the instant invention as discussed above, but does not show that the injector is switchable to off on an inflow side by a valve. Attention is turned to Schad which teaches a toilet cistern which has an intake (fig. 2) which variously supplies a filling device in the tank (from wall connection water) and an ‘injector’ (hose to hand shower). There is a valve (4, 14) which allows the injector to be switched off   (col. 5, ln. 20-25), but still enables the toilet tank to be filled. .  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a valve on the water supply line to the injector for the device of Semir as modified, so that the components of the injector and hand shower/cleaning unit are not supplied with water when not in use to prevent excessive or premature wear. 
Regarding claim 15, Semir as modified shows all of the instant invention as discussed above, and further shows that the injector (6) has a feed line (1, 5), but does not show that the feed line is guided separately from the intake into the water tank.  Semir shows a single fitting which simultaneously supplies water to the float valve (7) and the injector.  Attention is turned to Schad, which teaches a similar toilet cistern (fig. 2) and injector to a cleaning unit/hand shower. There is a wall connection to mains water supply which leads into a T-fitting (9). The fitting separately supplies the sprayer feed line (3)(through valve 4) and the toilet cistern. It would have been obvious to one having ordinary skill in the art to have provided the device of Semir as modified with an external t-fitting which separately connects the mains water supply to the cistern and injector in order to allow for separate actuation of the injector and hand shower.  Under the proposed modification, the feed line of the injector will be led into the tank, since the injector is wholly located inside the tank. 
Regarding claim 18, Semir discloses a method of providing an additional water connection to a WC cistern (14) having a wall which forms a tank (see upright walls in fig. 2), having an intake (1, 2, 3, 4) with which the water tank is adapted to be filled (see attached translation, ln. 30-31), a shutoff valve (7) arranged in the intake, including the steps of: arranging an injector (6) in water tank in a construction space of the tank which is above the upper level of the float valve and leading an outflow side outlet (end of 6 attached to 8) of the injector out of the water tank to an external connection (to 9 and 10), and connecting an inlet (left hand side of 6 in fig. 1) injector to an internal line (5) .   
Semir does not explicitly provide that the intake is guided through the wall (though it is strongly implied so by the drawings), that there is a shutoff device which interacts with the shut off valve when a switch off level in the tank is reached (though use of the term “float valve” strongly implies so), and does not explicitly provide that the injector is above the switch off level (though since it is illustrated above the top of the float valve, that is also strongly implied).  Attention is turned to Parikh which teaches a similar bidet and cistern device. There is an intake/conventional ball cock (24) which is led through the tank (see location of water supply 28 in fig 2, which extends through the bottom of the tank) connected to a shutoff device (float 31), when the water level in the tank reaches a switch off level (necessarily below the conventional overflow opening 23 as this is how a conventional ball cock and overflow tube functions), the shutoff deactivates the ballcock (col. 4, ln. 40). As shown in figure 2, the bidet injector (60) is located above the shut off level as it is located above the ballcock and overflow tube.  It would have been obvious to have provided a valve which is responsive to a shut off device responsive to a switch off water level in the device of Semir in order to prevent the toilet from overflowing. It would be obvious to locate the injector above the switch off level in order to prevent degradation of the components of the injector.  The result of this modification results in the method step of: arranging the injector in a construction space above the switch-off level.
Semir does not show that the injector has a free jet section, instead showing that it is a continuous tube.  Attention is turned to Hauth which teaches an injector (1) device which is located on a water line (49) which feeds a hand shower (45)(fig. 19).  The injector has a free jet section (6) which is open downwardly (8) and horizontally extending (see orientation in figure 19, 1).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the free-jet injector of Hauth in the device of Semir in order to protect against backflow. The result of the modification is that the downward opening will be downward into the water tank (see orientation of opening in figure 19, 1). 
Semir does not show the step of connecting the internal line to a valve arranged outside of the cistern which is connected to a water connection.  Attention is turned to Schad which teaches a toilet cistern which has an intake (fig. 2) which variously supplies a filling device in the tank (from wall connection to mains water)(fig. 2) and an ‘injector’ (hose to hand shower). There is a valve (4, 14) which allows the injector to be switched off   (col. 5, ln. 20-25), but still enables the toilet tank to be filled.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided an external valve on the water supply line to the injector for the device of Semi and Parikh as combined, so that the components of the injector and hand shower/cleaning unit are not supplied with water when not in use to prevent excessive or premature wear. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues that  the combination of Semir and Hauth would render the device of Semir ineffective and highly impractical and therefore unsatisfactory for its intended purpose.  The Examiner respectfully disagrees. Applicant has not provided evidence that the hand shower would of Semir would not function, merely that it would function suboptimally. That the proposed device might be less than optimal in its functioning is not the test for obviousness. There is nothing in Semir which precludes the addition of an injector like the one taught by Hauth and the combination has been properly motivated in the rejection above. 
The examiner additionally notes that applicant’s arguments apply equally to his own device as presently claimed in claim 1.  In other words, a cistern having the injector with the free jet section would suffer from the same alleged problems as the Semir-Hauth device. Indeed, in the instant application, the structure which allows for the cistern having the injector with the free jet section to function is the upstream valve 25, 26. This valve is not claimed in claim 1. Applicant is referred to the rejection of claim 18 and the teachings of Schad which address this issue. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754